                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE
____________________________________
JAMES HARPER,                        *
            Plaintiff,               *
                                     *
v.                                   *
                                     *                      Case No. 1:20-cv-771
INTERNAL REVENUE SERVICE,            *
            Defendant.               *
____________________________________*


                          AFFIDAVIT IN SUPPORT OF
                CALEB KRUCKENBERG’S ADMISSION PRO HAC VICE


In accordance with Local Rule 83.2(b) state as follows:

(A) I am an attorney practicing with:

                                 NEW CIVIL LIBERTIES ALLIANCE
                                 1225 19th Street NW, Suite 450
                                    Washington, DC 20036
                                        (202) 869-5217

(B) I was admitted to practice law in the following courts in the following years:

       State of New York 2011
       United States District Court for the District of New Mexico 2014
       Tenth Circuit Court of Appeals 2014
       Commonwealth of Pennsylvania 2016
       United States District Court for the Eastern District of Pennsylvania 2016
       Third Circuit Court of Appeals 2016
       United States District Court for the Northern District of New York 2018
       District of Columbia 2020
       Second Circuit Court of Appeals 2020

(C) I am an attorney in good standing and eligible to practice in these courts.

(D) I am not currently suspended or disbarred in any jurisdiction.


                                               1 of 2
(E) I have not been denied admission to practice before any court, I have no previously imposed
or pending disciplinary matters, nor have I been convicted of any felony or misdemeanor crimes.

(F) I have not been denied pro hac vice status in any court, nor has any been rescinded.


                                             Respectfully submitted,




       Dated: 8/14/2020                      */s/ Caleb Kruckenberg
                                             NEW CIVIL LIBERTIES ALLIANCE
                                             1225 19th Street NW, Suite 450
                                             Washington, DC 20036
                                             (202) 869-5217
                                             caleb.kruckenberg@ncla.legal


      On August 14, 2020, the above-named Caleb Kruckenberg appeared before me, Sean J.
Murphy, and gave his oath that the foregoing information is true and accurate to the best of his
knowledge and belief, under the pains and penalties of perjury.




                                             */s/ Sean J Murphy
                                             Notary / Justice of the Peace
                                             My commission expires: 5/31/24


*In accordance with Local Rule 2.7(c), there is a corresponding paper document that bears an
original signature.




                                              2 of 2
